The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 11/30/2021.  Claims 1, 9, and 17 were amended.  Claims 3, 4, 11, 12, 19, and 20 were cancelled.  No new Claims were added by this amendment.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “system” in Claims 17 and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 10, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically the claims further limit the robotic cleaner, however, the robotic cleaner has not been previously specifically claimed as part of the device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1, 2, 5-7, 9, 10, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al. US 2018/0246518 (hereafter Vogel et al.).

Regarding Amended Claim 1, Vogel et al. anticipates:
1. (Currently Amended) A docking station (base station 200) for a robotic cleaner (robot 100) comprising: 
a housing (main body 210) having a window (cover 250 – which is transparent); and 
an optical indicium (front surface with shaped openings 230 and 230’) having an optical pattern (shown in Figures 3 and 4), the optical indicium being at least partially reflective to infrared light (Paragraph [0030] - surface of the base station is designed such that the light emitted from the navigation sensor 110 is reflected in a well diffused state (meaning that it exhibits no absorbing or mirroring surfaces) and Paragraph [0035] - The emitted light may lie, for example, in an (infrared) spectrum that is not visible to humans, so that the cover as viewed by the robot is transparent, but, as viewed by humans, will appear colored and nontransparent. Such a cover 250 should not only cover the openings 230, but should also, independent of this, be used to form differing geometric shapes that can be recognized by the user and the robot), being disposed within the housing (behind cover 250 of main body 210), and being viewable by a camera (camera of navigation sensor 110) of the robotic cleaner through the window (Paragraph [0035] - cover as viewed by the robot is transparent), after observing the optical indicium, the robotic cleaner is caused to carry out an action (Paragraph [0021] - The robot links a map of the respective area of operation with each base station. Once the robot has identified a specific base station, it can immediately begin a (self) localization with the aid of the map that is linked with each base station) associated with at least a portion of the optical pattern (Paragraph [0027] - the geometric characteristics of the base station 200 (i.e. its outer form/shape or its individual parts) are detected as navigation features with the aid of the navigation sensor 110 of the robot for the purpose of its navigation. By determining and interpreting the characteristics of the navigation features (with the aid of the navigation module of the robot), the navigation features of the base station, and thus the base station itself, can be definitively and without a great deal of additional effort identified, their position and orientation in the robot's environment can be determined and they can be recorded on the map of the robot.), wherein the window is configured such that a substantial portion of light passing therethrough corresponds to a predetermined range of wavelengths, the predetermined range of wavelengths corresponding to infrared light (Paragraph [0035] - The emitted light may lie, for example, in an (infrared) spectrum that is not visible to humans, so that the cover as viewed by the robot is transparent, but, as viewed by humans, will appear colored and nontransparent. Such a cover 250 should not only cover the openings 230, but should also, independent of this, be used to form differing geometric shapes that can be recognized by the user and the robot).  

Regarding Claim 2, Vogel et al. anticipates:
2. (Original) The docking station of claim 1, wherein the action (Paragraph [0021] - The robot links a map of the respective area of operation with each base station. Once the robot has identified a specific base station, it can immediately begin a (self) localization with the aid of the map that is linked with each base station) includes causing the robotic cleaner (robot 100) to load a map corresponding to a location in which the docking station (base station 200) is disposed.  

Regarding Claim 5, Vogel et al. anticipates:
5. (Original) The docking station of claim 1, wherein the optical pattern includes an identifying portion (geometric shape, Paragraph [0035] - Such a cover 250 should not only cover the openings 230, but should also, independent of this, be used to form differing geometric shapes that can be recognized by the user and the robot. In this manner, aspects of design may be combined with a simplified detectability – allows base stations 200 to be distinguishable, Paragraph [0038]) and an action portion (distance measurement based on shape segment optical measurements, Paragraph [0034] - the navigation sensor 110 carries out the distance measurement to obstacles in the environment of the robot. FIG. 3C shows an example of the results of such a measurement when the robot is standing at a certain distance (for example 0.5-1 m) in front of the base station.  Additionally, Paragraph [0055] - the distance separating the robot 100 and the base station can also be determined, based, for example, on the width and/or depth of the base station 200. This value may be used to calibrate a distance measurement).  

Regarding Claim 6, Vogel et al. anticipates:
6. (Original) The docking station of claim 5, wherein the identifying portion (geometric shape allows robot to identify base station and load the map linked with the base station, Paragraph [0050] - (1.) Exit the base station; (2.) Detect and identify the base station); identifies an action type (perform self-localization to determine the position of the robot on the map, Paragraph [0050] - (3.) Loading of map data linked with the base station; (4.) Localization of the robot on the map bases on the loaded map data; and (5.) Update of the position of the base station in the map data) corresponding to a respective action portion (distance measurement based on shape segment optical measurements allows self-localization/position to be determined)(Paragraphs [0047] - [0055]).  

Regarding Claim 7, Vogel et al. anticipates:
7. (Original) The docking station of claim 6, wherein, in response to identifying the action type (perform self-localization to determine the position of the robot on the map, Paragraph [0050] - (3.) Loading of map data linked with the base station; (4.) Localization of the robot on the map bases on the loaded map data; and (5.) Update of the position of the base station in the map data) corresponding to the action portion (distance measurement based on shape segment optical measurements allows self-localization to be determined), the robotic cleaner is caused to identify the action (Paragraph [0021] - The robot links a map of the respective area of operation with each base station. Once the robot has identified a specific base station, it can immediately begin a (self) localization with the aid of the map that is linked with each base station) corresponding to the action portion and to carry out the action (Paragraphs [0047] - [0055]).  

Regarding Amended Claim 9, Vogel et al. anticipates:
9. (Currently Amended) A beacon (base station 200) for a robotic cleaner (robot 100) comprising: 
a housing (main body 210); and 
an optical indicium (front surface with shaped openings 230 and 230’) having an optical pattern (shown in Figures 3 and 4), the optical indicium being at least partially reflective to infrared light (Paragraph [0030] - surface of the base station is designed such that the light emitted from the navigation sensor 110 is reflected in a well diffused state (meaning that it exhibits no absorbing or mirroring surfaces) and Paragraph [0035] - The emitted light may lie, for example, in an (infrared) spectrum that is not visible to humans, so that the cover as viewed by the robot is transparent, but, as viewed by humans, will appear colored and nontransparent. Such a cover 250 should not only cover the openings 230, but should also, independent of this, be used to form differing geometric shapes that can be recognized by the user and the robot), being coupled to the housing (on surface behind cover 250 of main body 210), and being viewable by a camera (camera of navigation sensor 110) of the robotic cleaner, after observing the optical indicium, the robotic cleaner is caused to carry out an action associated with at least a portion of the optical pattern (Paragraph [0027] - the geometric characteristics of the base station 200 (i.e. its outer form/shape or its individual parts) are detected as navigation features with the aid of the navigation sensor 110 of the robot for the purpose of its navigation. By determining and interpreting the characteristics of the navigation features (with the aid of the navigation module of the robot), the navigation features of the base station, and thus the base station itself, can be definitively and without a great deal of additional effort identified, their position and orientation in the robot's environment can be determined and they can be recorded on the map of the robot.), wherein the housing includes a window (cover 250 – which is transparent) and the optical indicium is disposed behind the window (Paragraph [0035] - Such a cover 250 should not only cover the openings 230, but should also, independent of this, be used to form differing geometric shapes that can be recognized by the user and the robot), the window being configured such that a substantial portion of light passing therethrough corresponds to a predetermined range of wavelengths, the predetermined range of wavelengths corresponding to infrared light (Paragraph [0035] - The emitted light may lie, for example, in an (infrared) spectrum that is not visible to humans, so that the cover as viewed by the robot is transparent, but, as viewed by humans, will appear colored and nontransparent).  

Regarding Claim 10, Vogel et al. anticipates:
10. (Original) The beacon of claim 9, wherein the action (Paragraph [0021] - The robot links a map of the respective area of operation with each base station. Once the robot has identified a specific base station, it can immediately begin a (self) localization with the aid of the map that is linked with each base station) includes causing the robotic cleaner (robot 100) to load a map corresponding to a location in which the beacon (base station 200) is disposed.  

Regarding Claim 13, Vogel et al. anticipates:
13. (Original) The beacon of claim 9, wherein the optical pattern includes an identifying portion (Paragraph [0035] - Such a cover 250 should not only cover the openings 230, but should also, independent of this, be used to form differing geometric shapes that can be recognized by the user and the robot. In this manner, aspects of design may be combined with a simplified detectability – allows base stations 200 to be distinguishable, Paragraph [0038]) and an action portion (Paragraph [0034] - the navigation sensor 110 carries out the distance measurement to obstacles in the environment of the robot. FIG. 3C shows an example of the results of such a measurement when the robot is standing at a certain distance (for example 0.5-1 m) in front of the base station.  Additionally, Paragraph [0055] - the distance separating the robot 100 and the base station can also be determined, based, for example, on the width and/or depth of the base station 200. This value may be used to calibrate a distance measurement).  

Regarding Claim 14, Vogel et al. anticipates:
14. (Original) The beacon of claim 13, wherein the identifying portion (geometric shape allows robot to identify base station and load the map linked with the base station, Paragraph [0050] - (1.) Exit the base station; (2.) Detect and identify the base station) identifies an action type (perform self-localization to determine the position of the robot on the map, Paragraph [0050] - (3.) Loading of map data linked with the base station; (4.) Localization of the robot on the map bases on the loaded map data; and (5.) Update of the position of the base station in the map data) corresponding to a respective action portion (distance measurement based on shape segment optical measurements allows self-localization to be determined)(Paragraphs [0047] - [0055]).  

Regarding Claim 15, Vogel et al. anticipates:
15. (Original) The beacon of claim 14, wherein, in response to identifying the action type (perform self-localization to determine the position of the robot on the map, Paragraph [0050] - (3.) Loading of map data linked with the base station; (4.) Localization of the robot on the map bases on the loaded map data; and (5.) Update of the position of the base station in the map data) corresponding to the action portion (distance measurement based on shape segment optical measurements allows self-localization to be determined), the robotic cleaner is caused to identify the action (Paragraph [0021] - The robot links a map of the respective area of operation with each base station. Once the robot has identified a specific base station, it can immediately begin a (self) localization with the aid of the map that is linked with each base station) corresponding to the action portion and to carry out the action (Paragraphs [0047] - [0055]).  

Regarding Amended Claim 17, Vogel et al. anticipates:
17. (Currently Amended) A system comprising: 
a robotic cleaner (robot 100), the robotic cleaner including: 
a processor (robot controller) configured to cause the robotic cleaner to carry out one or more instructions stored in a memory (Paragraph [0072] - This means that the robot includes a robot controller that is generally programmable and is, depending on the application, programmed such that the robot can carry out the respective method); and 
a camera (camera of navigation sensor 110) configured to observe an environment of the robotic cleaner; and a beacon (base station 200), the beacon including: 
a housing (main body 210); and 
an optical indicium having (front surface with shaped openings 230 and 230’) an optical pattern (shown in Figures 3 and 4), the optical indicium being at least partially reflective to infrared light (Paragraph [0030] - surface of the base station is designed such that the light emitted from the navigation sensor 110 is reflected in a well diffused state (meaning that it exhibits no absorbing or mirroring surfaces) and Paragraph [0035] - The emitted light may lie, for example, in an (infrared) spectrum that is not visible to humans, so that the cover as viewed by the robot is transparent, but, as viewed by humans, will appear colored and nontransparent. Such a cover 250 should not only cover the openings 230, but should also, independent of this, be used to form differing geometric shapes that can be recognized by the user and the robot), being coupled to the housing (behind cover 250 of main body 210), and being viewable by the camera of the robotic cleaner (Figures 1 and 2), the robotic cleaner being configured to carry out an action associated with at least a portion of the optical pattern in response to observing the optical indicium (Paragraph [0027] - the geometric characteristics of the base station 200 (i.e. its outer form/shape or its individual parts) are detected as navigation features with the aid of the navigation sensor 110 of the robot for the purpose of its navigation. By determining and interpreting the characteristics of the navigation features (with the aid of the navigation module of the robot), wherein the housing includes a window (cover 250 – which is transparent) and the optical indicium is disposed behind the window (Paragraph [0035] - Such a cover 250 should not only cover the openings 230, but should also, independent of this, be used to form differing geometric shapes that can be recognized by the user and the robot), the window being configured such that a substantial portion of light passing therethrough corresponds to a predetermined range of wavelengths, the predetermined range of wavelengths corresponding to infrared light (Paragraph [0035] - The emitted light may lie, for example, in an (infrared) spectrum that is not visible to humans, so that the cover as viewed by the robot is transparent, but, as viewed by humans, will appear colored and nontransparent).  

Regarding Claim 18, Vogel et al. anticipates:
18. (Original) The system of claim 17, wherein the action includes causing the robotic cleaner (robot 100) to load a map corresponding to a location in which the beacon is disposed (Paragraph [0021] - The robot links a map of the respective area of operation with each base station. Once the robot has identified a specific base station, it can immediately begin a (self) localization with the aid of the map that is linked with each base station).  

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed 8/31/2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-7, 9-15, and 17-20 under Cohen et al. US 2005/0156562 in view of Yoo et al. US 4,315,447 have been fully considered and are persuasive.  However, as necessitated by amendment, new 35 U.S.C. 102 rejection(s) have been made under newly discovered reference Vogel et al. US 2018/0246518.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723